DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving at the access server, from a system of a service provider, a request for a user related data; 
determining at the access server, from data carried in the request, a data storage that stores the user related data based on an identifier of the user, said identifier derivable from the data carried in the request, and 
the data storage being a network device of a plurality of network devices residing in a communication network; 
generating an inquiry, by the access server, to the determined data storage for receiving the user related data; 

receiving the user related data at the access server; and generating a response to the system of the service provider, the response comprising the user related data.”
Fredinburg et al. (US 9,015,236 B1) teaches various aspects of the subject technology relate to systems, methods, and machine-readable media for providing personalized services using a client-side user model. A client device is to transmit a request for a service to a server. The server is to receive a request for a personalized service for a user, transmit, to a data server, a request for user data for the user to be used to personalize the service receive, from the data server, a notification that the user data is stored on the client device in response to transmitting the request for the user data, and provide personalization instructions and the service to the client device. The client device is further to receive the requested service and the personalization instructions from the server, personalize the service using the personalization instructions and the user model stored on the client device, and provide the personalized service to a user.
Hoffer (US 9,928,379 B1) discloses new methods harness distributed computing capabilities to integrate biometric abstraction processes, wireless network connectivity, and specialized software for mediation, to produce a unified result set. A mediator that enables rapid health care support is used in a computer system having a database of information to be shared with authorized requesters, under privacy rules or other pre-defined constraints. The methods, using specialized software for mediation, are preferably enabled to process a securely transmitted remote data request as a query to 
The Examiner agrees with the Applicant’s arguments that Fredinburg-Hoffer and further in view of Llorente fails to discloses or suggest an access server, wherein data storage that stores the user related data and that is a network device of a plurality of network devices residing in a network as detailed in Independent Claim 1 & 5, therefore the 35 USC 103 Rejection is hereby withdrawn. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include:
1) access server 2) a service provider 3) request 4) user data 5) identifiers 6) network devices 7) a communication network 8) generating an inquiry 9) data storage 10) detecting access right to user data 11) generating and sending responses based on inquires. 
Subsequently, the Applicant Arguments/Remarks in respect to the 35 USC 103 Rejection of Claim(s) 1, 3-5, 7-9, 13 and 14 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 11/22/2021 After Final, 11/03/2021 Applicant Arguments/Remarks and 09/03/2021 Final Rejection), the Applicant’s Arguments and the currently presented amended claims are persuasive and overcomes the 35 USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 


4. 	Claim(s) 1, 3-5, 7-9, 13 and 14 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOSKOVIC 								(EP 3190517 A1) 
According to an aspect, there is provided a system for managing user related data. The system comprises at least one user data storage, a connection module and a third party service connector module for enabling a connection to at least one third party service comprising user related data. The connection module is configured to receive access rights to at least one third party service, the third party service connector module is configured access the at least one third party service with the received access rights and to receive user related data from the at least one third party service using the received access rights, the at least one user data storage is configured to store the received user related data; and the connection module is configured to enable access for a device application to the user related data stored in the at least one user data storage.
Hjelm								(US 2009/0282458 A1) 

Lazier et al. 							(US 9,785,495 B1) 
A system stores data, such as sensor data or other operational data, on a plurality of storage volumes in a sequence to allow for interpolations or other approximations of the data using a subset of the storage volumes in response to a request for information regarding that data. For example, a plurality of devices connect to the system to provide operational data, which is then stored in a specified sequence on a specified set of volumes. In response to a request for operational information regarding some or all of the devices, the system reads at least one of the volumes, and approximates the values of the data over a specified period. In some embodiments, the data may be buffered prior to storage, and a jitter analyzer determines whether the incoming data is anomalous relative to a baseline, which may be determined using related data sets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457